DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 12/20/2021 was entered and made of record.  Claims 1-25 remain pending.
Response to Arguments
Regarding to claims 1-25 rejection under 35 USC 103a, Applicant argued on page 2-3; 
“The independent claims set forth a control system with at least two separate input lines, which are shown in the embodiment of the drawings by 3i-k. The rejection uses Qiang to describe at least two input lines. The independent claims also set forth that the control system controls input pressure based on flow from all input lines. The rejection uses Burrows to disclose this control. 
However, Burrows discloses a system where the area to be supplied has only one input, and one pressure reducing valve. Applicant finds no disclosure in Burrows which teaches or suggests that the control of Burrows could, or should, be combined to control an area where a plurality of input lines supply the same area. 
Instead, Burrows only teaches control of a single consumer region 3. The single consumer region 3 in Burrows only has one input pipe 48. Therefore, a person of ordinary skill in the art having knowledge of both Qiang and Burrows would at best be led by Burrows to apply Burrows to one of the DMA's 1-6 of Qiang, or a separate control of Burrows to each of the DMA's 1-6 of Qiang. Such a combination of Burrows and Qiang does not have the feature of the present independent claims controlling one pressure regulating system based on flow from all input lines to one supply area. Furthermore, applicant finds no disclosure in the applied prior art how Burrows could be modified to operate with a multiple input system such as Qiang. By Burrows only disclosing controlling a system with a single input, Burrows actually leads away from controlling a pressure regulating valve for a system with multiple inputs. 
If the teachings of Burrows were to be combined with the multi sector system of Qiang, each sector would be controlled individually. There is no teaching in Qiang nor Burrows that the control of Burrows takes one remote pressure at a critical point into consideration as well as flow information from all consumer regions. The present invention, and independent claims on the other hand actually provided a solution to establish a desired mix of flow from the different input lines into the different regions. A combination of Qiang and Burrows does not achieve such a desired mix of flow from the different input lines.”
Examiner agreed with Applicant that Burrows only teaches a control of a single main water supply line going into to a multiple consumer regions 5 i.e. a sector or District Meter Area (DMA).  Applicant discloses that the control system receives input flow information from each of the water input line (Fig.1 water input lines 17m/3i-k; sector 1) flowing into sector 1.
Applicant’s argument have been fully considered and they are persuasive therefore, Examiner withdraws said rejection.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 – line 13 – based on the received input flow information from [[all]]each of the input lines and based
Authorization for this examiner' s amendment was given in an interview with Theobald Dengler on 05/18/2022.

Allowable Subject Matter
Claims 1-25 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claim 1, the prior art does not teach or suggest the claimed invention having “generate at least one control output to control the input pressure by controlling at least a first pressure regulating system at the first input line based on the received input flow information from all input lines and based on the received sector pressure information”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 2-11, the claims have been found allowable due to their dependencies to claim 1 above.
Regarding claim 12, the prior art does not teach or suggest the claimed invention having “controlling the input pressure by controlling at least a first pressure regulating system at the first input line, based on the input flow information from all input lines and based on the sector pressure information”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 13-22, the claims have been found allowable due to their dependencies to claim 12 above.
Regarding claim 23, the prior art does not teach or suggest the claimed invention having “generate at least one control output to control the input pressure by controlling at least a first pressure regulating system at a first of the at least two input lines based on the received input flow information from all input lines and based on the received sector pressure information”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 24-25, the claims have been found allowable due to their dependencies to claim 23 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862